PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/699,973
Filing Date: 2 Dec 2019
Appellant(s): Clark et al.



__________________
Brian D. Welle
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 29 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

(2) Response to Argument
Appellant argues that claim 1 does not recite a mental process and that the claims are integrated into a practical application.  The Examiner disagrees that claim 1 does not recite a mental process and does not find that the claims are integrated into a practical application.  The Examiner notes that claim 1 is representative of the other independent claims (claims 11, 21, and 25) and those claims should stand or fall in accordance with the decision regarding claim 1.  Furthermore, Appellant does not argue any of the dependent claims separately, so those claims should also stand or fall in accordance with the decision regarding claim 1.  In summary, claims 1-25 are not directed to patent eligible subject matter.
Appellant argues that a claim with limitations that cannot practically be performed in the human mind cannot recite a mental process.  However, unlike the claims in SRI Int’l v Cisco Systems which required using network monitors and analyzing binary data 
The Examiner disagrees that Toigo fails to show that introducing an intentional delay is well-known, routine, and conventional.  The Examiner agrees that physics imposes delays on data transfer signals; however, this is not the intentional delay the Examiner is relying on.  Rather, Toigo teaches two forms of mirroring: one where a mirrored write must occurs at both the local site and the remote site before it can be acknowledged and one where a mirrored write only needs to occur at the local site before it can be acknowledged and the write on the remote site occurs later.  These are generally referred to as synchronous and asynchronous mirroring, respectively.  In 
One of ordinary skill would understand that a lack of concurrency or a delta does not mean that mirroring is not taking place, but merely that not all of the data is up to date.  A relative lack of concurrency does not mean that the data is completely different, but merely that some of the data has not received the latest updates.  In some applications, for example a web search index, if some data is slightly out of date on one side of the mirror, that is an acceptable tradeoff for faster writes.  In other applications, for example bank records, maintaining perfectly synchronized copies of the data is more important than the performance gain.  Asynchronous mirroring is a perfectly valid form of mirroring that has benefits when used in appropriate applications.
Appellant argues that engineers merely accept tradeoffs but do not intentionally introduce them.  However, Appellant’s examples differ from the tradeoffs being discussed in Toigo.  An engineer may accept that an engine will fail.  However, when exactly this event will occur is not known.  Generally, the best that can be done in this situation is a probabilistic forecast of when this event are likely to occur.  Instead, when using Toigo’s synchronous mirroring, it is entirely known when the delay will occur because it occurs on every write.  Thus, by selecting 
The Examiner is asserting that there is no practicality inherent to the act of identifying a data replication feedback loop.  The need for computing efficiency and increasing use of distributed systems does not mean that identifying a data replication feedback loop has a practical application.  Computing does not become more efficient because a data replication feedback loop was identified.  The Examiner identified a feature in paragraph 0050 of the specification that, if incorporated into the claims, would improve computing efficiency, but Appellant has elected not to include such a limitation.  Increased use of distributed systems does not even mean that there are more data replication feedback loops.  Increased use of distributed system may or may not lead to more data replication depending on the particular uses.  More data replication may or may not lead to more data replication feedback loops.  For example, software may be designed in such a way that data replication loops are prevented from occurring or typical configurations do not involve data replication loops.  Thus, there is no practicality explicitly or inherently associated with the act of identifying a data replication feedback loop.
The Examiner is suggesting that there is no transformation of a particular article to a different state or thing, nor is there any application or use of the abstract idea.    The claims do not improve the functioning of a computer, nor is there a particular machine that is integral to the claimed invention.  The claims are not directed to a technological process but instead are directed to a mental process.  To the extent there are technological processes directed to detecting feedback loops, they include 
The Examiner has shown why Appellants claims are still directed to patent-ineligible subject matter.  The claims are directed to a mental process.  The mental process is not integrated into a practical application.  Finally, the claims do not recite additional elements that amount to significantly more than the mental process.  Thus, claims 1-25 are properly rejected under 35 U.S.C. 101 as directed to an abstract idea.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        
Conferees:
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139  
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.